Citation Nr: 1530056	
Decision Date: 07/14/15    Archive Date: 07/21/15

DOCKET NO. 13-29 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for intervertebral disc syndrome (IVDS).

2. Entitlement to a compensable rating for left lower extremity radiculopathy, associated with a low back disability.

3.  Entitlement to a compensable rating for right lower extremity radiculopathy, associated with a low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1997 to August 2001.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

By way of background, the October 2012 rating decision granted service connection for IVDS with degenerative arthritis and bilateral lower extremity superficial peroneal nerve sensory impairment. The RO recognized that a separate rating could be assigned for the lower extremity neurological disability; however, it further found that the severity of the disability at that time was such that it did not so warrant a compensable rating.  Therefore, the lower extremity disability was combined with the low back disability, and one rating was assigned based on the low back symptomatology. On review of the record, the Board finds that there is insufficient evidence to find that the bilateral lower extremity disabilities are noncompensable. Specifically, there is some discrepancy as to the involved nerves and the actual severity of the disabilities. Therefore, the issues of entitlement to compensable ratings for left and right lower extremity radiculopathy have been added to the title page, and will be addressed in the remand section below.

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a total disability rating based on individual unemployability (TDIU) will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In this case, the Veteran has not indicated that his disabilities render him unable to obtain or maintain substantially gainful employment, and therefore the issue of TDIU has not been raised by the record.

The Board notes that in February 2015 the Veteran submitted a claim for service connection for fibromyalgia. In June 2015, VA provided the Veteran with a VCAA notice letter concerning the February 2015 claim. As this response indicates that the Veteran's claim for service connection for fibromyalgia is currently being processed at the RO level, referral of this issue is not warranted at this time.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issues of increased ratings for left and right lower extremity radiculopathy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Prior to March, 7, 2014 the Veteran's low back disability had been manifested by pain on movement, swelling, spasms, difficulty walking and sitting, forward flexion to approximately 60 degrees, tenderness, stiffness, and further limitation after repetitive testing due to weakness, fatigability or other factors; but not by forward flexion of 30 degrees or less, or favorable ankylosis of the thoracolumbar spine.

2. From March 7, 2014 forward, the Veteran's low back disability has been manifested by pain on movement, swelling, spasms, tenderness, stiffness, difficulty walking and sitting, and forward flexion to 30 degrees at worst with further limitation after repetitive testing due to weakness, fatigability or other factors; but not by unfavorable ankylosis of the entire thoracolumbar spine or incapacitating episodes.


CONCLUSIONS OF LAW

1. The criteria for an initial rating of 20 percent, but no higher, prior to March 7, 2014 for a low back disability have been met or approximated. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.15, 4.16, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003-5242 (2014).
2. The criteria for an initial rating of 40 percent, but no higher, for a low back disability have been met from March 7, 2014 forward. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.15, 4.16, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003-5242 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection. Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). No additional discussion of the duty to notify is therefore required.
B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. All identified or submitted private treatment records have been associated with the claims file. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with a VA examination in March 2011. The examination was adequate because the examiner considered and addressed the Veteran's contentions, reviewed the claims file in conjunction with the examination, and conducted a thorough medical examination of the Veteran. Based on the foregoing, the Board finds the examination report to be thorough, complete, and a sufficient basis upon which to reach a decision on the Veteran's claim for an increased rating for a low back disability and entitlement to a separate compensable rating for bilateral lower extremity radiculopathy. See Nieves-Rodriguez v. Peak, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Since VA has obtained all relevant identified records and provided an adequate medical examination, its duty to assist in this case is satisfied.

II. Low Back Disability

The Veteran contends he is entitled to an increased rating for his low back disability. The Board will first address the schedular criteria governing increased ratings, followed by all applicable extraschedular and special monthly compensation (SMC) considerations.

A. Low Back Disability

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). That said, higher evaluations may be assigned for separate periods based on the facts found during the appeal period. See Fenderson v. West, 12 Vet. App. 119, 126 (1999). This practice is known as staged ratings. Id.

If the evidence for and against a claim is in equipoise, the claim will be granted. 38 C.F.R. § 4.3 (2013). A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

When evaluating disabilities of the musculoskeletal system, functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements must be considered. See 38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995). Consideration must also be given to weakened movement, excess fatigability and incoordination. 38 C.F.R. § 4.45.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).
The Veteran's low back disability is rated under Diagnostic Code 5003, covering degenerative arthritis. Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings will be rated based on limitation of motion of the affected part, unless such limitation of motion is noncompensable in nature. 38 C.F.R. § 4.71a, Diagnostic Code 5003. As such, the Veteran's low back disability has been rated by analogy to Diagnostic Code 5242, governing degenerative arthritis of the spine. 38 C.F.R. § 4.71a, Diagnostic Code 5242. 

All spine disabilities covered by Diagnostic Codes 5235 to 5242 are rated according to the General Rating Formula for Diseases and Injuries of the Spine (General Formula) based on limitation of motion. 38 C.F.R. § 4.71a, General Formula. Under the General Formula, the spine is evaluated with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. Id.

Under the General Formula, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, muscle spasm, guarding or localized tenderness not resulting in abnormal gain or spinal contour, or vertebral body fracture with loss of 50 percent or more of the height. 38 C.F.R. § 4.71a, General Formula.

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, combined range of motion of the thoracolumbar spine not greater than 120 degrees, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. Id.

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine. Id. A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine. Id. 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. Id. at Note 2. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right lateral rotation, with the normal combined range of motion of the thoracolumbar spine being 240 degrees. Id.

Unfavorable ankylosis is a condition in which the entire thoracolumbar spine is fixed in flexion or extension, and the ankylosis results in one of more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration, gastrointestinal symptoms due to pressure of the costal margin on the abdomen, dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation, or neurologic symptoms due to nerve root stretching. Id. at Note 5. Fixation of a spinal segment in neutral position always represents favorable ankylosis. Id.

Back disabilities may also be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Incapacitating Episodes Formula), which applies to Intervertebral Disc Syndrome (IVDS). See 38 C.F.R. § 4.71a, Incapacitating Episodes Formula. An "incapacitating episode" for purposes of totaling the cumulative time is defined as "period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician." 38 C.F.R. § 4.71a, Diagnostic Code 5243, Incapacitating Episodes Formula, Note 1.

As an initial matter, the Board has found that staged ratings are appropriate in this case, beginning on March 7, 2014. See Fenderson, 12 Vet. App. at 126. For the purposes of clarity, the Board will address the period prior to March 7, 2014 first, followed by the period from March 7, 2014 forward, applying the legal framework outlined above.

Based on the lay and medical evidence of record, the Board finds that an increased rating of 20 percent prior to March 7, 2014 is warranted as the Veteran's overall disability picture throughout that period more nearly approximates the level of severity contemplated a 20 percent rating. During this period, the Veteran indicated that he experienced pain on movement, limitation of motion, incapacitating episodes and difficulty sitting, which he is competent to report. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Veteran has also submitted lay statements from his employer and wife. The Veteran's employer stated that the Veteran suffers back pain while at work, and his back condition interferes with sitting for extended periods of time. He further reported that the Veteran often had to take time off of work in order to attend physical therapy appointments. As all of these are lay observable symptoms or manifestations, the employer's statements are competent. Id. The Veteran's wife also attested to the presence of continuous back pain, which interferes with sitting and the Veteran's ability to generally engage in activities. As with the Veteran's employer, as these are lay observable symptoms or manifestations, the Veteran's wife's statements are competent. Id.

The Veteran was provided with a VA examination during this period in March 2011. The examiner noted subjective complaints of limitations on walking and sitting, stiffness, spasms, decreased motion, paresthesias, and numbness. Flare-ups with weakness, incoordination and limitation of motion were also reported. On objective examination the examiner noted forward flexion to 70 degrees with pain at 65 degrees, extension to 30 degrees, left and right lateral flexion to 30 degrees, and left and right lateral rotation to 30 degrees. When taking into account further limitations of motion after repetitive testing, the combined range of motion was 210 degrees. After repetitive testing, the examiner noted that forward flexion was limited to 60 degrees, with no further limitations in any direction.

Gait, muscle tone, musculature and spinal contour were noted to be normal. Tenderness was noted to be present, but no guarding of movement, spasm or weakness was noted. There is no evidence to indicate that the examiner was neither competent nor credible, and therefore the March 2011 examination report is entitled to significant probative weight. Nieves-Rodriguez, 22 Vet. App. at 302-05.

Numerous private and VA treatment records have been associated with the claims file. A June 2010 record noted that the Veteran's lumbar spine range of motion was normal, but did not provide specific measurements. No abnormal spinal curvature or gait, and no spasms were noted.

A September 2010 private treatment record noted forward flexion to 60 degrees, extension to 25 degrees, left and right lateral flexion to 20 degrees and left and right lateral rotation to 15 degrees, with tenderness noted to be present. These measurements result in a combined range of motion of 155 degrees. The Board notes that a notation next to these measurements, as well as other measurement notations from the same provider, indicates that these levels constituted a full range of motion for the private treatment provider's purposes, and thus differs from the VA definition of full range of motion of the thoracolumbar spine. See 38 C.F.R. § 4.71a, Plate V.

However, while the private provider may use a different definition of the full range of motion of the thoracolumbar spine, there is no reason to infer that the measurements, as provided in degrees, do not translate directly regardless of discrepancies in the definition of what constitutes a full range of motion. Therefore, although the private provider uses a different definition of full range of motion when it comes to the thoracolumbar spine, the measurements, as recorded in degrees, are still probative of the severity of the Veteran's low back disability at the time the measurements were made.

A November 2010 private treatment record noted forward flexion to 45 degrees, extension to 25 degrees, left and right lateral flexion to 25 degrees and left and right lateral rotation to 35 degrees, for a total range of motion of 190 degrees. A December 2010 private record recorded forward flexion to 60 degrees, extension to 25 degrees, left and right lateral flexion to 25 degrees and left and right lateral rotation to 35 degrees, for a total range of motion of 205 degrees.

September 2011 records reflect that the Veteran had decreased range of motion in his thoracolumbar spine, but the measurements are expressed in percentages of a baseline range of motion as opposed to degrees. While undoubtedly showing that the Veteran's range of motion was decreased at the time, the notations are of limited probative value as there is no base line for what the private provider considered to be a normal range of motion in any direction for the thoracolumbar spine. Additional private treatment records from December 2010 to February 2011 reflect forward flexion of 70 degrees and higher for that period, but do not provide measurements in enough other directions to determine a combined range of motion. Other treatment records associated with the claims file generally reflected repeated complaints of decreased range of motion, severe lower back pain, spasms and occasional antalgic gait throughout the period prior to March 7, 2014. 

Based on the evidence of record, the Board finds a rating of 20 percent, but no higher, prior to March 7, 2014 is warranted. The majority of the evidence prior to December 2010 shows that the Veteran's forward flexion was limited to about 60 degrees. While private therapy records from December 2010 to February 2011, a span of roughly three months, show forward flexion in excess of 60 degrees, the VA examination immediately thereafter found forward flexion to be limited to 60 degrees when considering further limitation after repetitive motion. Other treatment records throughout the period reflect repeated complaints of a decreased range of motion, in addition to other symptoms such as limitations on sitting and walking, tenderness, weakness and spasms. Thus, based on the measurements of record and the Veteran's other noted or reported symptoms, the Board finds that the Veteran's disability picture prior to March 7, 2014 more nearly approximated the level of severity contemplated by a 20 percent rating. 38 C.F.R. § 4.7. Therefore, an increased rating of 20 percent is warranted for the period prior to March 7, 2014 for the low back disability. 38 C.F.R. § 4.71a, Diagnostic Code 5003-5242. 

A rating in excess of 20 percent for this period is not warranted. There is no medical evidence indicating that the Veteran's forward flexion ever was or approximated 30 degrees or less, even when factoring in additional factors like pain. Further, there is no lay of medical evidence that the Veteran's low back disability was at any point during this period manifested by favorable ankylosis of the entire thoracolumbar spine. 38 C.F.R. § 4.71a, General Formula, Note 5. Indeed, all of the medical evidence reflects some range of motion, which militates against a finding of ankylosis. Therefore, the Veteran's limitations with respect to range of motion were not of the severity contemplated by a 40 percent rating.

In evaluating the Veteran's level of disability for the period prior to March 7, 2014, functional loss was considered. 38 C.F.R. §§ 4.40, 4.45. The Veteran has complained of limitation of motion, pain on movement, weakness, falling and a limited ability to walk, which he is competent to report. Jandreau, 492 F.3d 1372. However, the March 2011 VA examiner specifically took this further limitation into account, noting that the Veteran's forward flexion was limited to 60 degrees after repetitive testing. Therefore, additional functional loss due to pain, weakness, or fatigue is already fully contemplated by the rating of 20 percent assigned herein. 38 C.F.R. §§ 4.40, 4.45, 4.59.

No additional higher or alternative ratings under different Diagnostic Codes can be applied for the period prior to March 7, 2014. The March 2011 VA examiner did note that the Veteran had IVDS. However, treatment records do not show that the Veteran has ever suffered incapacitating episodes as contemplated by the Incapacitating Episodes Formula. 38 C.F.R. § 4.71a, Diagnostic Code 5243, Incapacitating Episodes Formula, Note 1. While the Veteran has asserted as such, there is no evidence of physician prescribed bed rest or physician care in any of the treatment records associated with the claims file for the period prior to March 7, 2014. Although the evidence does reflect that the Veteran was prescribed physical therapy and other activities, these do not constitute incapacitating episodes for VA purposes. In light of the lay and medical evidence of record, a rating in excess of 20 percent based on incapacitating episodes lasting at least four weeks but less than six weeks is not warranted. Id.

Turning to the period from March 7, 2014 forward, the Veteran has reported pain on movement, limitations with sitting and walking, flare-ups, limitation of motion and weakness, all of which he is competent to report. Jandreau, 492 F.3d 1372. The Veteran submitted a VA disability benefits questionnaire completed by a physician in March 2014. The examiner noted that the Veteran had forward flexion to 30 degrees, extension to 5 degrees, left and right lateral flexion to 15 degrees, and left and right lateral rotation to 10 degrees. No further limitation of motion after repetitive testing was noted to be present. The examiner noted pain on motion, interference with sitting and standing, and muscle spasm. The examiner further noted that the Veteran experienced incapacitating episodes of at least one week but less than two weeks. VA treatment records from this period reflect only continued complaints of back pain and decreased range of motion. No other range of motion testing is of record for this time period.

Based on this evidence the Board finds that an increased rating of 40 percent, but no higher, for the Veteran's low back disability is warranted from March 2014 forward, as the medical evidence reflects that the Veteran's forward flexion is limited to 30 degrees or less. A rating in excess of 40 percent is not warranted in this case as there is no medical or lay evidence indicating that the Veteran has unfavorable ankylosis of the spine. 38 C.F.R. § 4.71a, General Formula, Note 5.

In evaluating the Veteran's level of disability for the period from March 7, 2014 forward functional loss was considered. 38 C.F.R. §§ 4.40, 4.45. The Veteran has complained of limitation of motion, pain on movement, weakness, falling and a limited ability to walk, which he is competent to report. Jandreau, 492 F.3d 1372. However, the March 2014 disability benefits questionnaire noted no further loss of function following repetitive testing, and did not indicate that these factors result in unfavorable ankylosis of the spine. As such, the Veteran's statements concerning further limitation of function are outweighed by the medical evidence of record. 38 C.F.R. §§ 4.40, 4.45. Additionally, the Veteran's complaints of pain are contemplated by the current rating. 38 C.F.R. § 4.59.

No additional higher or alternative ratings under different Diagnostic Codes can be applied for the period from March 7, 2014 forward. As stated above, the Veteran has been diagnosed with IVDS. However, while the March 2014 examining physician indicated that the Veteran suffered from incapacitating episodes, the examiner indicated that these had a total duration of at least one week but less than two weeks. There is no other medical evidence showing that the Veteran has ever suffered incapacitating episodes as contemplated by the Incapacitating Episodes Formula. 38 C.F.R. § 4.71a, Diagnostic Code 5243, Incapacitating Episodes Formula, Note 1. In light of the lay and medical evidence of record, a rating in excess of 40 percent based on incapacitating episodes lasting at least six weeks is not warranted. Id.

All potentially applicable Diagnostic Codes have been considered. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). Based on the evidence of record, the Board finds that an initial rating of 20 percent, but no higher, prior to March 7, 2014 and of 40 percent, but no higher, from March 7, 2014 forward for the Veteran's service-connected low back disability is warranted. 38 C.F.R. §§ 3.310(b), 4.71a, General Formula.

III. Extraschedular Considerations

Extraschedular consideration involves a three step analysis. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009). The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate." See id. at 115. In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability." Id. "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required." Id.

The first Thun element is not satisfied here. The Veteran's low back disability is manifested by decreased range of motion with further limitation after repetitive testing, pain on movement, swelling, spasms, difficulty walking and sitting, tenderness, and weakness. These signs and symptoms, and their resulting impairment, are specifically contemplated by the rating schedule as part of the General Formula. See 38 C.F.R. § 4.71a, Diagnostic Code 5003-5242. For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37. For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing and weight bearing. 38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37. In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture. While some of the Veteran's symptoms are not directly contemplated by the rating criteria, such as limitations on walking and sitting, they are inherently contemplated by the criteria. The criteria specifically contemplate the effects of pain and other factors, which are the primary cause of the Veteran's limitations in walking and sitting. In short, there is nothing exceptional or unusual about the Veteran's low back disability because the criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115. Therefore, referral for extraschedular consideration is not warranted.

Finally, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. Johnson v. McDonald, 762 F.3d 1362 (2014). In this case, the Veteran is service connected for a low back disability, depression, epididymitis, a left heel scar, and junctional and lentiginous nevus. The Veteran has not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.

Further, there is no medical evidence indicating that the Veteran's low back disability combines or interacts with his other service-connected disabilities in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

IV. SMC

When a Veteran files a claim for an increased rating, he is presumed to be seeking the maximum benefit under any applicable theory, including TDIU. See generally Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 447 (2009). In light of this principle, entitlement to special monthly compensation (SMC) is an inferable issue anytime a veteran is requesting increased benefits. See Akles v. Derwinski, 1 Vet. App 118 (1991). Therefore, the Board must determine whether the issue of entitlement to SMC has been raised by the record.

In this case, the Board finds that the issue of entitlement to SMC has not been raised by the record. Concerning housebound status, the Veteran has at no point had a single disability rated at 100 percent with an additional disability rated at 60 percent or more, even considering the increased rating granted herein. 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i); see Bradley v. Peake, 22 Vet App 280 (2008). The Board is cognizant that the grant of TDIU based on single disability can satisfy the single disability rated at 100 percent requirement. However, TDIU has not been granted in this case. Buie v. Shinseki, 24 Vet App 242 (2010). No temporary total ratings have been assigned at any point. 38 C.F.R §§ 4.29, 4.30.

Further, there is no lay or medical evidence that the Veteran is housebound in fact due to his service-connected disabilities. 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i). Nor is there any lay evidence of record indicating that the Veteran requires aid and attendance, and the medical evidence of record shows that the Veteran is able to attend to daily living activities. 38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b). The Veteran has not alleged, and the medical evidence does not show, that any of the Veteran's disabilities have resulted in the loss of use of a limb, blindness or deafness. 38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a). In short, the evidence of record does not raise the issue of entitlement to SMC under any potentially applicable theory, and therefore the Board will not infer the issue.

ORDER

Entitlement to an initial rating of 20 percent, but no higher, prior to March 7, 2014 for a low back disability is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to an initial rating of 40 percent, but no higher, from March 7, 2014 forward for a low back disability is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

The RO initially granted service connection for bilateral lower extremity radiculopathy associated with the Veteran's service-connected low back disability and assigned a noncompensable rating. However, the medical evidence of record is in conflict with respect to the affected nerves, as well as the severity of the disability. September 2010 private treatment records diagnose the Veteran with sciatica, indicating that the Veteran's bilateral lower extremity radiculopathy affects the sciatic nerve. See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1678 (32d ed. 2012). Further, the physician who filled out the March 2014 disability questionnaire endorsed sciatic nerve involvement bilaterally. However, the March 2011 VA examiner indicated that the Veteran's bilateral lower extremity radiculopathy affected the superficial peroneal nerve. Each examiner also endorsed varying levels of severity, which could warrant a compensable rating. As the distinctions between the involved nerves, as well as the current severity, affect the Veteran's separate rating, the Board finds that it must remand the neurologic portion of the Veteran's claim to determine the nerves involved and the severity of the impairment.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a neurological examination with an appropriate medical professional to determine the current nature and severity of his service-connected bilateral lower extremity radiculopathy. The claims folder must be made available to the examiner in conjunction with the examination. 

Any and all studies, tests and evaluations deemed necessary by the examiner should be performed, to include electromyography (EMG) testing. The examiner should also elicit a complete history from the Veteran, the pertinent details of which should be included in the examination report.

The examiner should identify all current neurologic deficits of the bilateral lower extremities related to the Veteran's low back disability, and indicate the specific nerve(s) or radicular group(s) associated with such deficit. Attention is invited to the September 2010 private treatment record (reflecting a notation of sciatica) and the March 2011 VA examination (indicating involvement of the superficial peroneal nerve). For each nerve or radicular group affected, the examiner should indicate whether the neurologic deficit is best classified as paralysis, neuritis, or neuralgia, and indicate the severity of such in terms of mild, moderate, or severe.

2. Thereafter, readjudicate the issues on appeal. If the determinations remain unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


